Case: 11-30639     Document: 00511827616         Page: 1     Date Filed: 04/19/2012




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                           April 19, 2012
                                     No. 11-30639
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff–Appellee,

v.

SAMUEL B. JOHNSON,

                                                  Defendant–Appellant.


                   Appeal from the United States District Court
                       for the Middle District of Louisiana
                             USDC No. 3:10-CR-81-2


Before DENNIS, CLEMENT, and OWEN, Circuit Judges.
PER CURIAM:*
        Samuel B. Johnson entered a conditional guilty plea to one count of
conspiracy to commit health care fraud and one count of money laundering.
Prior to the plea, Johnson filed a motion to suppress all items seized in a search
pursuant to a warrant of the premises of Medical Supplies of Baton Rouge
(MSBR). Johnson argued that the evidence should be suppressed because the
search was conducted pursuant to an invalid general search warrant. The
district court denied the motion and held “that the warrant was not a general

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 11-30639    Document: 00511827616       Page: 2   Date Filed: 04/19/2012

                                   No. 11-30639

warrant and was sufficiently specific and particularized.” In entering his plea,
Johnson reserved his right to appeal the denial of the motion to suppress.
      When a search has been conducted in accordance with a warrant, we use
a two-part test to review the district court’s denial of a motion to suppress.
United States v. Froman, 355 F.3d 882, 888 (5th Cir. 2004) (quoting United
States v. Cavazos, 288 F.3d 706, 709 (5th Cir. 2002)). The first step involves
examining whether the good faith exception to the exclusionary rule applies. Id.
If the good faith exception applies, no further analysis is necessary unless the
case involves “a ‘novel question of law,’ resolution of which is ‘necessary to guide
future action by law enforcement officers and magistrates.’” United States v.
Payne, 341 F.3d 393, 399 (5th Cir. 2003).        We review de novo whether the
exception applies. Id.
      An officer’s reliance on a warrant is not objectively reasonable and,
therefore, he is not entitled to invoke the good faith exception if, among other
things, the warrant authorizing the officer’s actions is so “facially deficient” in
failing to particularize the place to be searched or the things to be seized that the
executing officers “cannot reasonably presume it to be valid.” United States v.
Mays, 466 F.3d 335, 343 (5th Cir. 2006) (internal quotation marks and citation
omitted). Evidence should be suppressed “only if it can be said that the law
enforcement officer had knowledge, or may properly be charged with knowledge,
that the search was unconstitutional under the Fourth Amendment.” Herring
v. United States, 555 U.S. 135, 143 (2009) (quoting Illinois v. Krull, 480 U.S. 340,
348-49 (1987)).
      Johnson argues that the officers executing the search could not have relied
on the warrant in good faith because the warrant was so lacking in particularity
that it was a “general” warrant. In reviewing whether a search warrant was
sufficiently particular, we must determine whether the warrant would permit
no discretion to the executing officer in seizing evidence pursuant to the
warrant. United States v. Allen, 625 F.3d 830, 834-35 (5th Cir. 2010), cert.

                                         2
   Case: 11-30639    Document: 00511827616      Page: 3   Date Filed: 04/19/2012

                                  No. 11-30639

denied, 132 S. Ct. 1632 (2012). In this case, the warrant delineated 21 specific
types of evidence to be seized from the business premises of MSBR. Items one
through three specifically stated that the patient records and other documents
be related to supplying durable medical equipment. All of the items were
described as records related to MSBR, the insurers and federal programs that
were the objects of the fraud, or the named defendants. Although the specific
listing was comprehensive and allowed the seizure of a broad range of evidence,
that specific listing did not leave anything to the discretion of the executing
officers. Johnson has failed to show, under the precedent of this circuit, that the
warrant was so lacking in specificity that the executing officers had discretion
to determine which items were to be seized. See Allen, 625 F.3d at 834-35.
      Johnson also argues that the officers could not have relied on the warrant
to seize patient files because those records were outside the scope of the warrant.
This issue has no merit.
      AFFIRMED.




                                        3